Title: Winslow Warren to Abigail Adams, 26 May 1780
From: Warren, Winslow
To: Adams, Abigail



Madam
Boston May 26th 1780

I had the honor of receiving your Letter the last Week handed Me by Mr. Cranch; accompanied with your Letters for Mr. Adams Which I shall take particular pleasure in Conveying safe.—I shant here Attempt to Discribe my Gratitude to you for your Good Wishes and friendly advice to Me, In which I should fall so far short of what I would wish to express that it would neither give me the satisfaction in Conveying nor perhaps sufficiently convince you of the Obligation I feel myself under for this mark of your Condescention and friendship. To you it may suffice to say I think such a Letter from a Lady, and a Lady so Very Capable of dictating to a Youth as Mrs. Adams would stimulate the Most Depraved to the path of Virtue and Honor.
I have ever Endeavoured as far as the Caprices and Instabilitys of Youth and My Situation would Allow me, to avoid every friendship and Connection from which I might Hazzard the least personal reproach and dishonor. You May immagine I have met with mistaken friendships and formed too Contemptable Connections.
If I had, I Could Not entertain suspicions so dishonorable to Understandings as to suppose Any would Attribute them to more than Misfortune and Mistake. To whatever cause Mrs. Adams would Ascribe them I am sure her Generosity and Candour would Overlook Every Inadvertance of that kind which may have happened, at least till she perceives that Maturer Years and a better knowledge of the World does Not Guide with More Judgement thro: the snares and Machinations you Mention. I do Now and perhaps may have better reason to Consider my Voyage as a fortunate Opportunity to shake of Intimacys Many of which I hold in ineffable Contempt.—After informing you of my disappointment that I had Not the Honour of Again Waiting on You, and after wishing You every felicity subscribe with every sentament of respect and Esteem yr. Most Obedt: and very humb: Servt:

Winslow Warren

